                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA                         )
                                                 )
v.                                               )   CRIMINAL NO. 07-0385-WS
                                                 )
JEREMIAH HALE,                                   )
                                                 )
       Defendant.                                )


                                             ORDER
       This matter comes before the Court on defendant Jeremiah Hale’s filing styled “Motion
to Have Conviction and Sentence Declared Void for Lack of Subject Matter Jurisdiction” (doc.
192). On January 24, 2008, Hale entered a guilty plea in this District Court to the offense of
conspiracy to possess with intent to distribute more than five kilograms of cocaine, in violation
of 21 U.S.C. § 846. (See docs. 39, 37 at ¶ 2.) On July 1, 2008, the undersigned imposed the
statutory mandatory minimum sentence of 240 months because of Hale’s prior conviction in
state court for felony possession of cocaine. (Doc. 62, at 36.) Judgment on Hale’s conviction
was entered on the docket on August 4, 2008. (Doc. 60.) Hale did not pursue a direct appeal.
       Beginning in May 2010 and on several occasions since then, Hale has periodically
petitioned this Court for relief from his conviction and sentence on the ground that the
Indictment is defective because Count I (the count to which he pleaded guilty) charges that Hale
conspired “to attempt to possess with intent to distribute” cocaine. According to Hale, this
formulation constitutes a jurisdictional defect in the Indictment. The Court has repeatedly
addressed and rejected this claim as time-barred under the strict AEDPA one-year filing
deadline. (See docs. 121, at 18-22; doc. 156, at 4; doc. 167; doc. 169.) Hale’s appeals of these
rulings have all been fruitless.
       Now, more than 11 years after entering his guilty plea, Hale endeavors once again to
obtain relief from his conviction and sentence based on the “conspiring to attempt” language of
the Indictment. His present Motion frames his theory as being that such language deprived the
Court of subject matter jurisdiction because the charged offense is not a crime against the United
States. The fundamental problem with Hale’s argument is that it is untimely. Hale first raised
this ground for collaterally attacking his conviction and sentence in May 2010, well after the
one-year filing deadline prescribed by AEDPA had expired. As the Court has previously
explained to him (see doc. 121 at 18-19 & n.19), dressing up this argument with a
“jurisdictional” label does not exempt it from compliance with AEDPA and does not resuscitate
an untimely argument that he now seeks to relitigate more than a decade after the fact. A
veritable avalanche of federal precedent forecloses Hale’s stratagem. Confronting an argument
akin to Hale’s, the Eleventh Circuit has written, “This is wrong. The habeas statute specifically
includes jurisdictional challenges in its enumeration of grounds for relief from sentence that may
be asserted under § 2255. … Nothing in the statutory language suggests that jurisdictional
challenges are exempt from the one-year limitations period that applies to a motion under this
section.” Williams v. United States, 383 Fed.Appx. 927, 929-30 (11th Cir. June 21, 2010)
(citations and internal quotation marks omitted).1


       1
                 See also United States v. Scruggs, 691 F.3d 660, 666 (5th Cir. 2012)
(“Jurisdictional claims are subject to the one-year limitations period for § 2255 claims, and such
claims may only form the basis for second or successive § 2255 motions if movants meet the
requirements of §§ 2244 and 2255(h).”) (footnotes and citations omitted); Barreto-Barreto v.
United States, 551 F.3d 95, 100 (1st Cir. 2008) (pointing out that “[n]othing in the language of §
2255 suggests that jurisdictional challenges are exempt from the one-year limitations period” and
holding that such petitions “are not exempt from § 2255’s filing deadline”); United States v.
Card, 534 Fed.Appx. 765, 767 (10th Cir. Aug. 20, 2013) (“Assuming he is permitted to challenge
the district court’s jurisdiction for the first time in a § 2255 motion, the motion must still be
timely” and comply with one-year limitation period); Wallace v. United States, 981 F. Supp.2d
1160, 1167 (N.D. Ala. 2013) (“Section 2255 provides that claims alleging that the court was
without jurisdiction to impose such a sentence may be raised in a § 2255 motion … and that a 1-
year period of limitation shall apply to a motion under this section. … [Section] 2255 explicitly
states that the limitations period shall apply to all motions made under § 2255.”) (citations and
internal marks omitted); Smith v. United States, 845 F. Supp.2d 1288, 1295 (S.D. Fla. 2012)
(“The law is clear that movant cannot circumvent the one-year AEDPA federal limitations period
by challenging his criminal conviction on jurisdictional grounds.”); Robinson v. Stewart, 2015
WL 5766937, *5 (S.D. Ala. Aug. 10, 2015) (“Petitioner has cited no authority that stands for the
proposition that alleged jurisdictional issues are exempt from the one-year limitations period;
indeed, the authority in existence stands for the contrary.”); Henderson v. United States, 2018
WL 1413185, *3 (W.D.N.C. Mar. 21, 2018) (“Petitioner’s assertion that a challenge to subject
matter jurisdiction can be raised at any time likewise fails. … Petitioner argues that there was a
lack of jurisdiction in the criminal case. The one-year statute of limitations governs such a
challenge.”) (citations omitted); Cruz-Danzot v. United States, 2017 WL 1401286, *2 (D.P.R.
Apr. 19, 2017) (“the one-year statute of limitations applies to all motions to vacate, set aside, or
correct a sentence upon the ground that … the court was without jurisdiction to impose such
(Continued)

                                                -2-
        In light of this unbroken line of authorities negating his claim, Hale’s latest attempt to
litigate the purported “jurisdictional defect” in his Indictment must fail. He raised this issue for
the first time back in May 2010, well after expiration of the one-year AEDPA limitations period.
Some nine years ago, this Court held that Hale’s jurisdictional-defect argument – the very same
one he seeks to pursue today – is time-barred by a substantial margin. (Doc. 121, at 22.) The
Eleventh Circuit affirmed that ruling. (Doc. 137.) His “Motion to Have Conviction and
Sentence Declared Void for Lack of Subject Matter Jurisdiction” (doc. 192) is denied for
precisely the same reasons.
        For all of the foregoing reasons, the Court certifies that the legal arguments presented in
Hale’s Motion are frivolous (i.e., they lack an arguable basis in fact and law) and that any appeal
from today’s ruling would not be taken in good faith. Therefore, Hale will not be permitted to
proceed on appeal in forma pauperis. See Rule 24(a)(3)(A), Fed.R.App.P. (litigant may not
proceed on appeal IFP if “the district court … certifies that the appeal is not taken in good faith
or finds that the party is not otherwise entitled to proceed in forma pauperis and states in writing
its reasons for the certification or finding”).


        DONE and ORDERED this 20th day of May, 2019.

                                                  s/ WILLIAM H. STEELE
                                                  UNITED STATES DISTRICT JUDGE




sentence”) (citations and internal marks omitted); Smith v. United States, 2016 WL 3194980, *8
(M.D. Fla. June 9, 2016) (“Section 2255 gives no indication that jurisdictional challenges are
exempt from the one-year statute of limitations. Thus, Smith cannot avoid the statute of
limitations by arguing that there was a jurisdictional defect in the Indictment.”); Davis v.
Secretary, Dep’t of Corrections, 2009 WL 4730548, *1 (M.D. Fla. Dec. 7, 2009) (“There is no
exception under AEDPA’s statute of limitation for a § 2254 claim that the state court lacked
subject matter jurisdiction to impose the sentence for the conviction because the indictment was
defective.”); Hubert v. United States, 2006 WL 2404007, *6 (W.D. Ky. Aug. 17, 2006) (“§ 2255
does not exempt jurisdictional challenges from AEDPA’s statute of limitation provisions”).




                                                   -3-
